                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


    FLOYD DOUGLAS NEWTON,

                   Plaintiff,
                                    Civil No. 18-751(RMB)
         v.

    COMMISSIONER OF SOCIAL          OPINION
    SECURITY,

                   Defendant.

 
APPEARANCES:

POLONSKY & POLONSKY
By: Alan Polonsky, Esq.
512 S. White Horse Pike
Audubon, New Jersey 08106
          Counsel for Plaintiff Floyd Douglas Newton

REHM, BENNETT, MOORE, REHM & OCKANDER
ATTORNEYS AT LAW P.C., L.L.O.
By: Roger D. Moore, Esq.
3701 Union Drive, Suite 200
Lincoln, Nebraska 68516
          Counsel for Plaintiff Floyd Douglas Newton

SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
By: Eda Giusti, Special Assistant United States Attorney
300 Spring Garden Street, Sixth Floor
Philadelphia, Pennsylvania 19123
          Counsel for Defendant Commissioner of Social Security
RENÉE MARIE BUMB, United States District Judge:

     This matter comes before the Court upon an appeal by

Plaintiff Floyd Douglas Newton (“Plaintiff”) of the final

determination of the Commissioner of Social Security

(“Commissioner”), which found that Plaintiff’s Retirement

Insurance Benefits should be reduced in accordance with the

Social Security Act’s Windfall Elimination Provision (“WEP”), 42

U.S.C. § 415(a)(7).    The Commissioner found that Plaintiff, a

former Army National Guard “Dual-Status Technician,” was

simultaneously receiving pension benefits from non-covered

employment and that he did not qualify for the WEP’s “uniform

services” exception.   Plaintiff timely pursued and exhausted his

administrative remedies available before the Commissioner and

the case is ripe for review under 42 U.S.C. § 405(g). Because

this Court finds that the Commissioner’s interpretation of the

statute and regulations is both correct and reasonable, the

Commissioner’s decision will be AFFIRMED.


I.   BACKGROUND & PROCEDURAL HISTORY

     The material facts in this case are not in dispute.      From

1972 to 2013, Plaintiff was a member of the United States Army

Reserve. From 1980 to 2013, Plaintiff was employed as a “Dual-

Status Technician” (“DST”) in the Army National Guard.   As

suggested by the “dual-status” designation, DSTs are considered


                                  2
 
both civilian federal employees and military members of the

National Guard.   As a condition of employment, Plaintiff was

required to maintain his military grade and membership in the

New Jersey Army National Guard, which meant that he was also

required to participate in weekend training drills and wear his

uniform while performing duties as a DST, including while

performing work as a civilian technician. [See Record of

Proceedings (“R.P”), at 17].   However, Plaintiff was paid as a

federal civil service employee and qualified for a pension

through the Civil Service Retirement System (“CSRS”). [Id.] As

such, his position was considered “non-covered employment” and

Social Security taxes were not withheld from his paycheck. [Id.]

       In July 2013, Plaintiff reached the mandatory retirement

age (60 years old) for the New Jersey Army National Guard.    Due

to his “dual-status” designation, Plaintiff was no longer able

to maintain his federal civil service position as result of his

honorable discharge from the military. [R.P., at 17].   Plaintiff

receives two forms of retirement pay based on his service as a

DST with the National Guard: (1) a pension paid by the Defense

Finance an Accounting Service; and (2) an annuity paid by the

Office of Personnel Management under the CSRS. [See R.P., at 33-

35].

       On June 2, 2015, Plaintiff submitted a Title II application

for Social Security Retirement Insurance Benefits. [R.P., at 21-

                                  3
 
27]. In a letter, dated June 12, 2015, the Social Security

Administration (“SSA”) notified Plaintiff that he qualified for

retirement benefits, but that his benefits were subject to a

reduction under the WEP. [See R.P., at 28-30].   On June 19,

2015, Plaintiff requested a reconsideration of the SSA’s initial

determination. [R.P., at 46].   In a letter, dated November 12,

2015, the SSA affirmed its prior determination that Plaintiff’s

benefits were subject to a reduction under the WEP. [R.P., at

47-51].   On November 19, 2015 Plaintiff requested a hearing

before an Administrative Law Judge (an “ALJ”) regarding the SSA

determination. [R.P., at 62].

     On June 14, 2016, Plaintiff’s hearing was held before

Administrative Law Judge Kenneth Bossong.   Although Plaintiff

was informed of his right to representation, he appeared at the

administrative hearing without counsel.   At the hearing,

Plaintiff argued that his benefits should not have been reduced

under the WEP.   In support of this argument, Plaintiff

referenced the Eighth Circuit’s decision in Petersen v. Astrue,

633 F.3d 633 (8th Cir. 2011), which held that National Guard

DSTs qualify for the so-called “uniformed service” exception

under the WEP.   The ALJ explained to Plaintiff that he was bound

to follow the guidance issued by the SSA, which advises that the

Petersen holding should only to be applied to claimants residing

in the Eighth Circuit. See Acquiescence Ruling 12-1(8), 77 Fed.

                                 4
 
Reg. 51842-01 (Aug. 27, 2012), correction published 77 Fed Reg.

54646-01 (September 5, 2012), effective August 27, 2012

(hereinafter “AR 12-1(8)”); SSA Program Operations Manual System

(“POMS”) – RS 00605.380.

      Based upon the promulgated SSA interpretation and guidance,

on August 17, 2017, the ALJ issued a decision affirming the

prior SSA determinations; that is, that Plaintiff was entitled

to retirement benefits, but they would be reduced under the WEP.

On August 22, 2016, Plaintiff requested a review of the ALJ’s

decision by the Appeals Council. [R.P., at 200].   The Appeals

Council denied Plaintiff’s request for review on November 20,

2017, making the ALJ’s decision as the Commissioner’s final

determination. [R.P., at 3].   Plaintiff now seeks this Court’s

review on appeal.


II.   LEGAL STANDARD

      When reviewing a final decision of an ALJ with regard to

social security benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Knepp

v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

1383(c)(3). “Substantial evidence” means “‘more than a mere

scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Richardson

v. Perales, 402 U.S. 389, 401 (1971)(quoting Cons. Edison Co. v.


                                 5
 
NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d 422,

427 (3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000). Our review of legal issues is plenary. Schaudeck v.

Commissioner of Social Security, 181 F.3d 429, 431 (3d Cir.

1999). “Our role is not to impose upon the SSA our own

interpretation of the Social Security legislation. Rather,

because Congress has delegated to the Commissioner the

responsibility for administering the complex programs, we must

defer to her construction as long as it is reasonable and not

arbitrary and capricious.” Sanfilippo v. Barnhart, 325 F.3d 391,

393 (3d Cir. 2003)(citing Wheeler v. Heckler, 787 F.2d 101, 104

(3d Cir. 1986)).


III. DISCUSSION

     On Plaintiff’s appeal, the primary issue before this Court

is whether social security benefits for DSTs are subject to

reduction under the WEP.   As correctly explained by the United

States Court of Appeals for the Eleventh Circuit, Congress

enacted the WEP in 1983 “to eliminate the unintended ‘double

dipping’ that accrued to workers who split their careers between


                                 6
 
employment taxed for Social Security benefits (‘covered’) and

employment exempt from Social Security taxes (‘noncovered’).”      

Stroup v. Barnhart, 327 F.3d 1258, 1259-60 (11th Cir. 2003).

     The non-covered employment considered under the WEP is

often federal employment that, prior to 1984, was exempt from

Social Security taxes because federal employees contributed to

the federal civil service pension which was “designed to take

the place both of social security and a private pension plan for

workers who remain in [federal] employment throughout their

careers.” See Petersen v. Astrue, 633 F.3d 633, 634 (8th Cir.

2011)(citing H.R.Rep. No. 98–25, at 22 (1983), reprinted in 1983

U.S.C.C.A.N. 219, 240).   “Prior to the passage of the WEP, in

calculating a beneficiary's primary insurance amount from the

beneficiary's average monthly earnings, the Social Security

Administration (SSA) did not consider whether the earnings came

from covered or non-covered employment.” Petersen, 633 F.3d at

634-635.   As a result, beneficiaries who split their careers

between covered and non-covered employment received both full

Social Security benefits and whatever pension benefits were

provided by the non-covered employment, during which the

beneficiary had not paid Social Security taxes.   To avoid

“double dipping” in these situations, the WEP was enacted and

requires a calculation of the Social Security benefit under a



                                 7
 
modified formula to account for the beneficiary’s receipt of

alternative (civil service) pension benefits. Id.

     At issue in this case is the “uniformed services” exception

to the WEP.   As set forth in 42 U.S.C. ¶ 415(a)(7)(A)(III), the

WEP’s modified formula is not meant to be used to reduce

retirement benefits on the basis of “a monthly periodic payment…

based wholly on service as a member of a uniformed service.” The

term, “member of a uniformed service,” is not defined in the

provision, but rather incorporates definitions from other

sections of the U.S. Code, which encompass members of the Army

National Guard.   It is unsettled whether this language applies

to National Guard DSTs, such as Plaintiff.   Currently, there is

a Circuit split on this issue, with the Eighth Circuit applying

the exception for DSTs, and the Eleventh Circuit holding that

the exception does not apply to DSTs.   For the reasons that

follow, this Court will adopt the holding of the Eleventh

Circuit.

     A. National Guard Technician Act of 1968

     In 1968, Congress passed the National Guard Technician Act

(“NGTA”), which created National Guard position of “military

technician (dual status).” Pub. L. No. 90-486, § 2(1), 82 Stat.

755, 755-56, codified as 32 U.S.C. § 709.    Under the statute, a

DST is defined as a “Federal civilian employee” who is “assigned

to a civilian position as a technician in the organizing,

                                 8
 
administering, instructing, or training of the Selected Reserve

or in the maintenance and repair of supplies or equipment issues

to the Selected Reserve or the armed forces.” 10 U.S.C. §

10216(a)(1).

     The statute specifies that DSTs “shall be authorized and

accounted for as a separate category of civilian employees,” 10

U.S.C. § 10216(a)(2), and is both “an employee of the Department

of the Army ... and an employee of the United States.” 32 U.S.C.

§ 709(e); see also 5 U.S.C. § 5534 (“A Reserve of the armed

forces or member of the National Guard may accept a civilian

office or position under the Government of the United States ...

and he is entitled to receive the pay of that office or position

in addition to pay and allowances as a Reserve or member of the

National Guard.”).

     As a required condition of employment, a Dual-Status

Technician must maintain membership in the National Guard and

hold the military grade specified for the position.   Although

DSTs are considered “civilian employees,” they are required to

wear their military uniform “appropriate for the member’s grade

and component of the armed forces” while “performing duties as a




                                9
 
military technician (dual status).” 10 U.S.C. § 10216(a)(1)(B);

32 U.S.C. § 709(b)(2-4).

     B. Interpretation of the Uniformed Services Exception

     It is well-settled that “[t]he first step in interpreting a

statute is to determine ‘whether the language at issue has a

plain and unambiguous meaning with regard to the particular

dispute in the case.’” Valansi v. Ashcroft, 278 F.3d 203, 209

(3d Cir. 2002)(quoting Marshak v. Treadwell, 240 F.3d 184, 192

(3d Cir. 2001)(internal citations omitted)). “Where the language

of the statute is clear ... the text of the statute is the end

of the matter.” Steele v. Blackman, 236 F.3d 130, 133 (3d Cir.

2001).   However, if the language of the statute is unclear, we

attempt to discern Congress' intent using the canons of

statutory construction. Ki Se Lee v. Ashcroft, 368 F.3d 218, 222

(3d Cir. 2004)(citing INS v. Cardoza–Fonseca, 480 U.S. 421, 447–

48 (1987)).   If the tools of statutory construction reveal

Congress' intent, that ends the inquiry. United States v.

Cooper, 396 F.3d 308, 311 (3d Cir. 2005), as amended (Feb. 15,

2005)(citing Valansi, 278 F.3d at 208).   If, on the other hand,

the Court is unable to discern Congress' intent using tools of

statutory construction, the Court generally defers to the

governmental agency's reasonable interpretation. See generally,

Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467

U.S. 837, 842–43 (1984). With these principles in mind, this

                                10
 
Court must first examine the language of the uniformed services

exception to ascertain whether its meaning is plain and

unambiguous.

     As set forth in the statute, the uniformed service

exception applies to beneficiaries who receive pension benefits

payments “based wholly on service as a member of a uniformed

service (as defined in section 410(m) of this title) which is

based in whole or in part upon his or her earnings for service

which did not constitute… [covered employment].”

     The relevant inquiry in this matter is “what it means to

perform service wholly in one’s capacity as a member of a

uniformed service.” See Martin v. Soc. Sec. Admin., Comm'r, 903

F.3d 1154, 1165 (11th Cir. 2018).   This Court agrees with the

Eleventh Circuit that “wholly” has a plain meaning in this

context, and should be defined as “to the full or entire extent”

or “to the exclusion of other things.” See id. at 1164.   The

Eleventh Circuit explained:

     The critical issue is therefore how the word “wholly”
     interacts with the nature of the dual status technician
     position. By its plain meaning, “wholly” limits the
     payments covered by the uniformed services exception: even
     if dual status technician employment is essentially
     military, it is not subject to the uniformed services
     exception if it is not wholly military in nature.
     Accounting for all of the features of the dual status
     technician role, we find it difficult to conclude that a




                               11
 
     dual status technician wholly performs that role as a
     member of the National Guard.

     See id. at   1166. (emphasis in original).    This Court

agrees with the reasoning set forth by the Eleventh Circuit.

Accord Kientz v. Berryhill, 2018 WL 4538480, at *2 (D. Kan.

Sept. 21, 2018)(adopting the Eleventh Circuit’s holding from

Martin).

     In Petersen, the Eighth Circuit focused on the meaning of

“service as a member of a uniformed service.”     But, as the

Martin court persuasively noted, this analysis did not address

the use of the word “wholly,” which has special meaning in this

context.   Indeed, although DSTs undoubtedly perform a role that

is military in nature, the Third Circuit has previously

acknowledged that the role is not wholly military in nature.

See Willis v. Roche, 256 F. App'x 534, 536 (3d Cir.

2007)(finding that a DST holds a position requiring performance

of both military and civilian job duties)(emphasis added).

     It seems that the “dual-status” designation was created for

the explicit purpose of providing DSTs with a federal civil

service pension for civilian work.   In fact, the DST position

was created “[t]o accommodate the civilian interests of these

employees without intruding on the Guard's military and security

needs, and to recognize by statute the special employee status

that had evolved informally ... all Guard technicians, who had


                                12
 
previously been employees of the states, were declared to be

federal employees, and were thereby afforded the benefits and

rights generally provided for federal employees in the civil

service.” See New Jersey Air Nat. Guard v. Fed. Labor Relations

Auth., 677 F.2d 276, 279 (3d Cir. 1982); DiLuigi v. Kafkalas,

584 F.2d 22, 24 (3d Cir. 1978)(“Both [the] House and Senate

Reports indicate that the technicians were to be treated insofar

as possible like other federal employees covered by the civil

service legislation”).

     Ultimately, this Court finds that the WEP’s uniformed

service exception does not apply to DSTs, such as Plaintiff.

Because the language of the statute is clear and unambiguous,

the Court finds no need to perform a Chevron analysis.1

CONCLUSION

     For the foregoing reasons, the final determination of the

Commissioner will be AFFIRMED. An Order consistent with this

Opinion shall issue on this date.

DATED: March 29, 2019

                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE 
 

                                                            
1  However, the Court notes that if it were to perform such

analysis, it would also find that the Commissioner applied a
reasonable interpretation of the statute.
 

                                   13
 
